Citation Nr: 1428617	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-47 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were previously before the Board in December 2013 when it was held that new and material evidence had been received to reopen a claim for service connection for left ear hearing loss, and the reopened left ear hearing loss claim, as well as the issue of service connection for right ear hearing loss, were remanded for additional development.  The matters have been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Service treatment records reflect that left ear hearing loss was demonstrated on examination for entrance into service in May 1973.  Right ear hearing acuity was normal.  In April 2010, the Veteran underwent VA examination in connection with his claims.  With respect to right ear hearing loss, the April 2010 VA examiner based the negative opinion on the inaccurate factual premise that right ear hearing loss pre-existed active duty.  Concerning the Veteran's left ear hearing loss, the VA examiner did not specifically address whether the Veteran's pre-existing left ear hearing loss actually deteriorated during active duty and also applied an incorrect legal standard.  Therefore, the opinions were deemed inadequate for adjudication purposes.  

A VA examiner provided an addendum opinion based on the evidence, to include the April 2010 VA examination report, in February 2014.  The February 2014 VA audiologist opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or a result of military noise exposure.  The VA examiner based the opinion on the lack of significant changes at any frequency, beyond that expected, on the two examinations conducted during active duty.  First, the Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In fact, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Additionally, the VA examiner did not address the extent of the Veteran's in-service and post-service noise exposure or the lay statements presented by the Veteran and his wife concerning his in-service symptoms and continuous symptoms following separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

In addition, the VA audiologist determined that the 1974 and 1976 hearing tests did not indicate a significant decline in hearing loss at any frequency but rather slight improvements at the 2000 Hertz and 6000 Hertz levels.  The VA audiologist also stated that all other frequencies tested showed no changes in hearing acuity on either examination.  However, the record actually shows a five decibel increase in left ear hearing loss at the 500 Hertz, 1000 Hertz, and 4000 Hertz levels from the May 1973 entrance examination to the November 1976 separation examination.  As a result, the Board finds the February 2014 VA audiologist's opinion concerning the Veteran's left ear hearing loss was based on an inaccurate factual premise.  Therefore, the question remains as to whether the Veteran's pre-existing left ear hearing loss increased in severity during active duty, and if so, whether clear and unmistakable evidence demonstrates that left ear hearing loss was not permanently aggravated beyond its natural progression by active duty.  See 38 C.F.R. § 3.306(b) (2013).  

For these reasons, the Board finds the medical opinions of record are inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds remand is warranted to obtain addendum opinions.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record any outstanding VA treatment records dated since July 2013 from the VA Medical Center in Amarillo, Texas, and any associated outpatient clinics.  All actions to obtain the requested records should be documented fully in the claims file.

2.   Then, forward the Veteran's claims file to the VA audiologist who provided the February 2014 opinion, or an appropriate substitute, if unavailable, for addendum opinions concerning the etiology of the Veteran's right ear hearing loss, and aggravation of the pre-existing left ear hearing loss.  If additional examination of the Veteran is deemed necessary by the audiologist, such examination should be conducted.

After review of the claims file, to include the service treatment records, VA treatment records, and VA examination report, and with consideration of the lay statements pertaining to in-service and post-service noise exposure and symptoms, the audiologist should provide the following opinions:

o Whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss is related to active duty, to include in-service noise exposure.  The audiologist is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

o Whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing left ear hearing loss was not permanently aggravated beyond the natural progression of the disease by active duty, with consideration of the five decibel increases at the 500 Hertz, 1000 Hertz, and 4000 Hertz levels shown on the November 1976 separation examination as compared to the entrance examination findings.  If the audiologist determines the findings do not demonstrate a worsening in severity of left ear hearing loss, the audiologist should provide a complete rationale for this determination. 

A complete rationale should be provided for all opinions and conclusions expressed.

In formulating the right ear opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3. Thereafter, re-adjudicate the claims of entitlement to service connection for right ear hearing loss and left ear hearing loss.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



